Citation Nr: 1448768	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-32 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA). 

In October 2012, the Veteran was afforded a videoconference hearing with a Veterans Law Judge.  The transcript of that hearing is of record.  In December 2013, the Board remanded the issue currently on appeal for additional development.   In May 2014, the Appeals Management Center (AMC) issued a supplemental statement of the case which denied the claim. 

In May 2014, the Board received the Veteran's claims folder.  In June 2014, the Board sent the Veteran a letter advising him that the Veterans Law Judge who conducted the October 2012 hearing was no longer employed by the Board.  The Veteran was offered the option of having the Board decide his appeal or of having another hearing with a different Veterans Law Judge.  In a form received on June 17, 2014, the Veteran requested another videoconference hearing before a Veterans Law Judge. The videoconference hearing was scheduled for October 14, 2014.  However, in an October 1, 2014 communication, the Veteran stated that he wished to cancel the hearing.  Therefore, his hearing request is considered to have been withdrawn.     
    
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).









FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 20 percent with two disabilities rated as 10 percent disabling each.  

2.  The Veteran's service-connected disabilities do not preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the grant of TDIU have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

A March 2014 letter fulfilled all the above-described notice requirements. 

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private medical records are in evidence.  

The RO also provided the Veteran with VA examinations for his service connected disabilities (bilateral hearing and tinnitus) in December 2008 and August 2013. Examinations were also provided in March 2011 and February 2013, but those results were deemed unreliable by the examiners.  The examiners obtained a complete complaint history from the Veteran and provided thorough physical examinations, including the appropriate audiological testing.  The examinations of record are adequate for adjudicating the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board notes that none of the VA examiner specifically addressed the question of whether the Veteran's service connected disabilities resulted in his unemployability.  Such does not render those opinions inadequate.  Indeed, the Courts have made it abundantly clear that the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (2013); see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).

Discussion of the Veteran's personal hearing finally is necessary.  In that regard, the individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) . Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  While not it was not identified per se, the question of whether the Veteran's service connected hearing loss and tinnitus (his only service connected disabilities) was discussed in detail.  He was even invited to provide testimony on whether he ceased working due to disability or longevity, which is discussed in greater detail below.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran asserts that he is permanently unemployable due to service-connected disabilities (hearing loss and tinnitus), and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2014).   The record indicates that the Veteran has not been gainfully employed since 1999.

The Board notes that in his April 2014 claim, the Veteran has asserted that he should be granted TDIU on the basis of bilateral hearing loss and post-traumatic stress disorder (PTSD).  However, the Veteran's PTSD is not a service-connected disability - the Veteran was denied service connection for PTSD in a January 2014 rating decision.  Therefore, the Board cannot consider the Veteran's PTSD as an underlying basis for his TDIU claim.  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

Service connection is in effect for bilateral hearing loss, rated 10 percent, and tinnitus, rated 10 percent.  The combined service-connected rating for compensation is 20 percent.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) have therefore not been met.

However, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Claims should be referred to the Director of the Compensation and Pension Service for extraschedular consideration in all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2014).

Before the Board can decide whether or not to refer the Veteran's claim to the Director, Compensation Service, for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b), it must be ascertained whether the Veteran's service-connected bilateral hearing disability and tinnitus render him unable to secure or follow substantially gainful employment.  Substantially gainful employment is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income. Faust v. West, 13 Vet. App. 342 (2000). 

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The evidence of record shows that the Veteran has not worked as since 1999.  At the October 2012 hearing, the Veteran reported that he worked at a train yard for over 30 years, has retired due to "working a period of time," and has not looked for any other employment since retirement.  At the same hearing, the Veteran's spouse related that the Veteran was fired from his job due to an incident involving his hearing impairment.  Both the Veteran and his spouse testified that he had trouble hearing in social situations, turned the volume on the TV very loud, and that people often had to be close to him in order for him to hear them.   

The Veteran's January 2009 to February 2014 VA treatment records show that he received treatment for bilateral hearing loss, including receiving hearing aids.  A February 2014 audiology note stated that the Veteran's responses to testing were inconsistent, but after several rounds of instruction, the reliability achieved was fair and showed good word recognition bilaterally.  The audiologist noted that hearing aid data showed that the Veteran used the hearing aids less than two hours a day, which was inconsistent with his statements that he could not hear anything without them.    

The October 2008 private audiological examination found hearing loss and noted that the Veteran had a history of hearing loss.  The examiner did not opine as to the social or occupational effects of the Veteran's hearing loss.

The December 2008 VA examiner stated that the Veteran reported being unable to hear well and not being able to participate in conversations.  The examiner noted that the Veteran worked as an equipment operator for 38 years.  The examiner found bilateral hearing loss, and did not opine as to the occupational effects of the Veteran's hearing loss.     

In a January 2009 statement, the Veteran reported that he worked as a driver, picking up and assisting train conductors and driving a van.  The Veteran related that, on the day in question, he was in the process of turning the van around in an enclosed area and did not see a boxcar coming down the tracks.  The Veteran said that the conductor whom he drove claimed to have yelled for the Veteran to stop the van, which the Veteran did not hear at first.  The Veteran clipped the oncoming boxcar with the back of the van.  He was later informed that he was terminated from the job.  (The Board notes that it is unclear as to when the incident occurred and how soon after the Veteran's employment ended.)  

In a February 2009 notice of disagreement filed with relation to the grant of 10 percent disability for bilateral hearing loss, the Veteran reiterated that he was released from his employer because he did not hear the oncoming boxcar and clipped it with his van.  

A March 2012 private examination showed bilateral hearing loss.  The examiner stated that the Veteran heard better than the then-current audiogram suggested.  The examiner did not opine as to the social or occupation effects of the Veteran's hearing loss.
  
The February 2013 VA examiner stated that a definitive statement regarding the Veteran's current hearing sensitivity could not be made due to poor interest consistency.  The examiner did not opine as to the social or occupation effects of the Veteran's hearing loss.  In a form that the Veteran filled out prior to the February 2013 VA examination, the Veteran stated that it aggravated him that he was unable to participate in conversations and that he was excluded from family conversations, that he was not able to talk to his grandchildren, and that he lost a job because he was unable to hear the oncoming train while he was backing up.  The Veteran marked his employment status as "retired" (the options included "employed, unemployed, retired, student, [and] disabled").    
  
The August 2013 VA examiner noted that, upon examination, the Veteran had no difficulty communicating, hearing, or understanding the examiner with his hearing aids in place.  Once his hearing aids were removed, the Veteran also had no difficulty understanding and responding to the examiner's questions spoken directly into each ear.  The examiner noted that the average conversation takes place between 40 to 50 dB, with the examiner's male voice falling into the mid and low frequencies.  The examiner reviewed the Veteran's audiograms and noted a pattern of decreased cooperation being an issue with the more recent audiograms.  The examiner reported that the Veteran's 2013 mental health group sessions notes described the Veteran as being a very active participant and contained no description of his hearing difficulties.  The examiner saw that as consistent with his examination, noting that engaging in conversations in a group setting, as well as in the examination setting with the audiologist, would be impossible for the Veteran if the recent audiograms reflecting severe to profound hearing loss were correct. 

On his April 2014 claim, the Veteran stated that he last worked in 1999 and became disabled in 2000.  However, on the same form, the Veteran checked "no" when asked the question "did you leave your last job because of your disability?" and when asked if he has tried to obtain employment since becoming too disabled to work.  According the form, the Veteran's highest level of education was three (3) years of college, and he has not completed any education or training since 2000.

The Board acknowledges that the Veteran is competent to report the symptoms of his bilateral hearing disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board recognizes that the Veteran has testified to having problems participating in conversations and not being able to hear people well.  
  
The Veteran underwent multiple VA and private examinations, and years of treatment for bilateral hearing loss at VA.  The VA examiners and the Veteran's VA treating physicians opined that while the Veteran had bilateral hearing loss, the severity of his hearing loss was generally not reflected by his audiograms, as those often produced unreliable results.  The August 2013 VA examiner opined that the Veteran had no difficulty communicating, hearing, or understanding the examiner with his hearing aids in place, or when spoken to directly with his hearing aids out.  A VA audiologist noted in February 2014 that hearing aid data showed that the Veteran used the hearing aids less than two hours a day, which was inconsistent with his statements that he could not hear anything without them.   

Nevertheless, as discussed above, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).
 
The Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities and their symptoms are 100 percent disabling.  The Veteran maintained a job for about 38 years, and never reported having any issues related to his bilateral hearing loss or tinnitus during that time.  It was not until 2009 when he ascribed his no longer working as having been fired because he was unable to hear an oncoming train and caused damage to the van he was driving.  In the documents on the record, the Veteran has characterized himself as being "retired," having retired after many years of work, in addition to being fired due to his bilateral hearing loss.  On his April 2014 claim, the Veteran stated that he did not lose his job due to his disability.  On the same form, the Veteran ascribed his inability to work to his PTSD, which is not a service-connected disability.     

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Veteran has not identified or submitted any competent evidence demonstrating that his service-connected bilateral hearing disability or tinnitus alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Indeed, based on his 38 year history of employment and an education that includes 3 years of college, coupled with service connected disabilities that at best only hinder his communicative abilities, and without consideration of his age, the Board finds that the Veteran would be able to work.  Thus, for all the foregoing reasons, the Board finds that referral to the Director of the Compensation and Pension Service for extraschedular consideration of the claim for entitlement to a TDIU is not warranted, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. § 3.340 (2014).



ORDER

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


